Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Pagelof7 PagelID#:1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Jennifer Skelly

 

Plaintiff, 5

vs. : Civil Action No. o0-f y-393-TFEm-§

Country Club of Mobile

 

Defendant(s) : ta

COMPLAINT

1. Plaintiff resides at 9556 Bristow Court Mobile, Al 36695

 

2. Name(s) of defen) COUnHY Cub of Mob

3. Location of principal office(s) of the named defendant(s)
4101 Wimbledon Drive West Mobile, Al 36608

 

 

 

4. Nature of business of defendant(s) Country Club, restaurant, golf course

 

 

Over 15

 

5. Approximate number of individuals employed by defendant(s)

6. The acts complained of in this suit concern:

(A) Failure to employ me.
(B) a Termination of my employment.
(C) Failure to promote me.

() x Other acts as specified below: Sex and retaliation

 

 

 

 

Rev. 8/2015

 
Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Page2of7 PagelID#: 2

discriminated against me in terms of the conditions of my employment, is as follows: | worked

as a server at the Country Club of Mobile (CCM) from August 2017 until May 6th 2018.

 

While at CCM, | was continuously and consistently sexually harassed by Brandon Faulkr

 

He sent me half-naked pictures of himself, as well as sexually explicit texts. He repeated

 

rubbed his body up against me and I rejected all of his advances. He pressured me to

 

socialize with him outside of work and threatened to cut my hours if ! did not. He retaliate

 

by treating me with hostility at work and he terminated me on May 6th, 2018. He told me.

 

| was terminated because | was a "beautiful blonde" and remained a manager.

 

12. The alleged illegal activity took place at Gountry Club of Mobile

 

 

13. I filed charges with the Equal Employment Opportunity Commission regarding alleged.

discriminatory conduct by defendant(s) on or about September 28th, 2018

 

[have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment

 

Opportunity Commission. This letter was received by me ©: «Oe 7A 2020
14. Iseek the following relief:
(A) Bossi Recovery of back pay.
(B) i Reinstatement to my former job, and any other relief as may be appropriate,

including injunctive orders, damages, costs and attorney’s fees.

Date: June 30th, 2020 QO / | i.
Sigahare of Hidintiff

9556 Bristow Court

 

Mobile, Alabama 36695
Address of Plaintiff

Alt, 420 - S48

Telephone Number of Plaintiff

 
Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Page 3of7 PagelID#: 3

7. Plaintiff is:
(A)

(B) x Not presently employed by the defendant.
August 2017 until May 6, 2018

Presently employed by the defendant.

 

The dates of employment were

 

qd) ined Plaintiff was discharged.
(2)_____—~ Plaintiff was laid off.
(3)______ Plaintiff left the job voluntarily.
8. Defendant(s) discriminated against me on account of my:

(A) _____ Race x Sex

 

Color National Origin

 

 

Religion

 

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000¢-5.
(B) _____ Physical disability

Mental disability

 

Therefore, 1 am bringing this action pursuant to the American with Disabilities Act,
specifically, 42 U.S.C. § 12117.
(C) ____ Age
Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly

discriminated against me during the period of my employment with the defendant company is
(are) Brandon Faulkner, Caucasian male, manager

 

10. The alleged discrimination occurred on or about During my entire employment

 

1]. The nature of my complaint, i.e., the manner in which the individual(s) named above
Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Page4of7 PagelD#: 4

 

 

EEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To: Jennifer Skelly From: Mobile Local Office
275 Dogwood Drive 63 S Royal Street
Mobile, AL 36609 Suite 504

Mobile, AL 36602

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Annette M. George,
425-2019-00010 Investigator (251) 690-2588

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VIl of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

[| Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x] The EEOC is terminating its processing of this charge.
[] The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[| The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[] The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.
On_behalf of the Commissiéaitally signed by ERIKA LACOUR

DN: c=US, o=U.S. Government, ou=Equal Employment
Opportunity Commission, cn=ERIKA LACOUR,
0.9.2342.19200300.100.1.1=45001002872263

Date: 2020.04.07 10:03:11 -05°00'

 

Enclosures(s) Erika LaCour, (Date Mailed)
Local Office Director

= Country Club of Mobile Abby M. Richardson
Ts RICHARDSON LAW FIRM, LLC
coy ee Le = 118 North Royal Street
Suite 100
iid eae pies Mobile, AL 36602

Mobile, AL 36602
 

Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Page5of7 PagelID#:5

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER
This formis affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form, [] FEPA

EEOC

and EEOC
Stare or local Agency, ifany

NAME (indicate Mr, Ms,, Mrs.) HOME TELEPHONE (Include Area Code)
Jennifer Skelly 412-720-5782
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
275 Dogwood Drive Mobile, Al 36609 10/04/91

 

 

NAMED iS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (if more than one
list belaw,)

 

 

 

 

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (lactude Area Code)
Country Club of Mobile Over 15 251-342-7400
STREET ADDRESS CITY, STATE AND ZIP CODE . COUNTY
qronle yoceh gitice Mobile
4101 Wimbledon Drive West Mobile, Alabama 36608 REDE
NAME rarmae pe BNE Code}
pee
STREET ADDRESS. CITY, STATE AND ZIP CODE

COUNTY

 

 

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es) DATE DISCRIMINATION TOOK PLACE

y EARLIEST (ADEA/EPA) LATEST
[] RACE COLOR [x ] SEX [| RELIGION T | AGE S/16/18

RETALIATION | wationa, — | pisapuity [__| OTHER

ORIGIN CONTINUING ACTION

THE PARTICULARS ARE (ifadditional paper is needed, attach extra sheer{s))-

I worked as a server at the Country Club of Mobile (“CCM”) from August 2017 until May 6, 2018, when I was terminated. While
employed at CCM, I was continuously and consistently sexually harassed by my older mate supervisor, Brandon Faulkner. Mr.
Faulkner constantly talked about sex to and in front of me, including sexual positions that he enjoyed and the body types he
preferred. He showed me text messages from his girlfriend that referred explicitly to their sex life and sexual behavior. He sent
half-naked pictures of himself, as well as other highly inappropriate, sexually explicit texts, to me and my young, female co-

workers. He once tried to kiss me and repeatedly touched me on the buttocks, shoulders, and side. He repeatedly rubbed his body
up against me. I rejected each and every one of his numerous advances.

 

 

 

 

 

 

He pressured me and the other younger, female servers to socialize with him outside of work and threatened to cut our hours if we
did not. On the occasions when I refused to answer Mr. Faulkner’s social calls or failed to invite him to a social gathering outside of
work, he would retaliate by treating me with hostility at work. Faulkner constantly pressured me and other younger female

associates to socialize with him and to bring him to college parties with us. He repeatedly asked another female employee to have
sex with him. (Cont.)

 

NOTARY - (When necessary for State and Local Requirements)

!wantthis charge filed with both the EEOC and the State or locat Agency. if any. twill advise the agencies if!

 

change my address or telephone number and | will cooperate fully with them in the processing of my charge in

| swear os affirm that have read the above charge and that itis true tothe best of my knowledge,
accordance with their procedures.

information and belief.

 

‘declare under penahy of perjury that the foregoing is arte and correct. SIGNATURE OF COMPLAINANT

   

4-2.0°18

Date

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(Day, month, and year)

 

 

EEOC FORM 5 (10/94)

 
Case 1:20-cv-00343-TFM-B Document1 Filed 07/01/20 Page6of7 PagelD#: 6

Faulkner began to retaliate against me for rejecting his sexual overtures in April and early May 2018, He treated me with increasing
hostility. Ultimately, on May 6, 2018, he terminated my employment. Even though Faulkner repeatedly consumed alcohol on the job
and encouraged me and my other younger female employees to do so as well, I was terminated after having one drink several hours
Prior to coming to work. I was also told that the termination was due to the fact that I am a “beautiful blonde.”

I was not the only employee sexually harassed by Mr. Faulkner. Another employee, Kelsey (LNU), complained about Mr. Faulkner to
CCM and quit her job because she could no longer sustain the sexually hostile work environment he created. Nevertheless, Mr.
Faulkner was permitted to continue to supervise me and other employees,

I was subjected to discrimination on the basis of sex, quid pro quo sexual harassment, retaliated against for resisting my supervisor’s

sexual advances, subjected to a hostile work environment on account of my sex, and retaliated against for opposing same, in violation
of Title VII of the Civil Rights Act of 1964, as amended.

1 declare under penalty of perjury e foregoing is true and correct.
sa.
4-281% C

Date CO) \ \

 
ALS District VeraiGre622.2 Diew-00343-TFM-B Document 1 Fikt@s0/Aleildertsolagei/biniDktR pt.Alg 647304709604 106-L_1_0-1

US. District Court
SOUTHERN DISTRICT OF ALABAMA (Mobile)
CIVIL DOCKET FOR CASE #: 1:20-cv-00343-TFM-B

Internal Use Only

Skelly v. Country Club of Mobile Date Filed: 07/01/2020
Assigned to: District Judge Terry F. Moorer Jury Demand: Plaintiff
Referred to: Magistrate Judge Sonja F. Bivins Nature of Suit: 442 Civil Rights: Jobs
Demand: $80,000 Jurisdiction: Federal Question
Cause: 42:1981 Sex Discrimination
Plaintiff
Jennifer Skelly represented by Jennifer Skelly

9556 Bristow Court

Mobile, AL 36695

412-720-5782

Email:

PRO SE
V.
Defendant
Country Club of Mobile

Email All Attorneys
Email All Attorneys and Additional Recipients

Proceedings for case 1:20-cv-00343-TFM-B are not available

1 of 2 7/1/20, 2:28 PM
